GRAVES, Justice.
This appeal involves the validity of a directed verdict by Judge Roy F. Campbell in favor of appellee (hereafter called “defendant”) against appellant Jean Bowman (hereafter called “plaintiff”), at the conclusion of her case, in a suit filed by her against it for personal injuries.
It arises out of the same accident as did the consolidated suit of James D. Reid and John T. Kirtley v. Texas and New Orleans Railroad Company, also on appeal to this Court, as No. 12,456, in which Judge Ben F. Wilson similarly instructed a verdict for defendant.
Both cases involve a railroad crossing collision, on October 8, 1944, at approximately 3:50 a. m., in which a borrowed car, driven by Reid, with plaintiff Bowman and her “date”, Kirtley, as passengers, crashed into a stationary tank car standing across the road, under a yellow light.
Of the ten points raised by this appeal, the first seven relate to exclusion of testimony, as to other experiences of witnesses at or near the crossing, where the collision occurred. The eighth and ninth points present the question of whether the verdict directed by the Judge was erroneous, plaintiff contending that fact-issues were presented for the jury. The tenth point involves a pretrial motion by defendant to bar evidence of subsequent safety improvements, and a discussion between plaintiff’s counsel and the Trial Judge, which led to a ruling by the Judge that he would not admit testimony as to accidents before and after this collision.
In this Court, this appeal by Jean Bowman, as appellant, presents a companion cause to that of James D. Reid et al., No. 12,456, as described supra, except as to the tenth point so raised here by this appellant.
Wherefore, the two appeals, under such Nos. 12,444 and 12,456, were heard by this Court on submission together.
This Court has on this day affirmed the appeal of James D. Reid et al., in such No. 12,456, in an opinion written by Associate Justice Cody, Reid v. Texas & New Orleans R. Co., 254 S.W.2d 164.
That opinion is hereby adopted as this Court’s holding also on all the stated points in this appellant’s appeal, except her No. 10. That ruling, if error, appears to have been — ■ from a somewhat extended discussion of it between appellant’s counsel and the trial judge — clearly invited by them; hence it did not constitute reversible error. Rule 434, Texas Rules of Civil Procedure.
The judgment will be affirmed.
Affirmed.